IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


ON MOTION FOR REHEARING

 



NO. 3-92-135-CR



PABLO MARTINEZ,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0914532, HONORABLE BOB JONES, JUDGE PRESIDING
 



PER CURIAM
 	The opinion and judgment issued herein by this Court on January 13, 1993, are
withdrawn, and this opinion is filed in lieu of the earlier one.
	A jury found appellant guilty of aggravated robbery.  Tex. Penal Code Ann.
§ 29.03 (West Supp. 1992).  The jury assessed punishment, enhanced by two previous felony
convictions, at imprisonment for life.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  
	On January 13, this Court issued an opinion and judgment affirming the judgment
of conviction.  Counsel for appellant filed a motion for rehearing informing the Court that
appellant wished to file a pro se brief.  The motion for rehearing was granted and appellant was
notified that his pro se brief was due on or before March 23, 1993.  Neither a pro se brief nor a
motion for extension of time for filing has been received.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  However, the judgment inaccurately states that appellant waived
his right to a jury trial and entered a plea of guilty.  Therefore, the judgment is reformed to reflect
that appellant entered a plea of not guilty; a jury of twelve persons was selected and sworn; after
hearing evidence the jury returned a verdict of guilty of aggravated robbery as alleged in the
indictment; appellant requested that the jury assess punishment; appellant entered a plea of true
to both enhancement paragraphs; and after hearing evidence the jury returned a verdict finding
that appellant had been previously convicted of two felony offenses as alleged in the indictment
and assessing punishment at imprisonment for life in the Institutional Division of the Texas
Department of Criminal Justice.  Tex. R. App. P. 80(b). 
	As reformed, the judgment of conviction is affirmed.

[Before Justices Powers, Aboussie and B. A. Smith]
Reformed and, As Reformed, Affirmed
Filed:   April 7, 1993
[Do Not Publish]